DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 03/03/2021 have been fully considered but they are not persuasive. 
Regarding the double patenting rejections, the Applicant argued that “...these rejections be held in abeyance until the present claims are otherwise in condition for allowance. In the event that the only pending issues in this application are on the ground of non-statutory obviousness-type double patenting rejection, the Examiner is encouraged to contact the undersigned to facilitate the filing of one or more Terminal Disclaimers to efficiently close prosecution of this application” (Emphasis added) (see Remarks, page 2).
In response, the Examiner respectfully acknowledged the argument above, but however, the argument had NOT provided any reason as why the non-statutory double patenting rejections should be withdrawn. Thus, the nonstatutory double patenting rejections are maintained.

Regarding the 35 U.S.C. 103 rejections, the Applicant argued that “...As described in [0038], the object of Jeong is to provide an efficient method and apparatus for transmitting a paging message to an HPSRM M2M/MTC device (hereinafter, “MTC device”). As described in “[0041-0043] of Jeong. when the network determines that downlink information is to be transmitted to the MTC device, a paging discontinuous reception cycle (DRX) for the MTC Jeong. the network transmits the paging signal to the MTC device based on the determined DRX schedule.
A paging signal, however, does not constitute user-plane data that is transmitted on the physical resource allocation for the terminal device on the shared downlink channel in the user-plane region of a second radio subframe, as recited in claim 1. Thus, the delay of the transmission of a paging signal according to a DRX schedule for an MTC device is not analogous to increasing the delay for transmission of user-plane data on a shared downlink channel in a user-plane region of a radio subframe.
To gain a better understanding of the transmission of a paging signal, we turn to [0055] of Lee, which describes that a paging control channel (PCCH) is mapped to a paging channel (PCH). Thus, the paging signal is a control signal transmitted on control channel resources. The “data reception” (i.e., user-plane data) in Lee is performed on a broadcast channel (BCH) that is mapped to a downlink shared channel (DL-SCH). [0103] of Lee, which refers to Fig. 13, describes that a UE detects a PDCCH on which control information (i.e., paging signal) is transmitted in a first subframe (step 210). The UE then receives data in at least one second subframe based on the control information (step S220). In rejecting the features of claim 1 (see p. 44 of the Office Action), it is this gap between the detection of the PDCCH in the first subframe and the transmission of data in the second subframe that is considered to be the “delay” between the transmission between the first and second radio subframes recited in claim 1.
So, when viewed in combination, Lee and Jeong describe a configuration in which a control signal (i.e., paging signal), which identifies a resource for the subsequent transmission of user-plane data, is transmitted to an MTC device according to a DRX schedule of that device (Lee modified by Jeong). and that the user data is received in a subsequent subframe identified by that paging signal. Thus, while the transmission of the control signal (i.e., paging signal) is based on a DRX schedule that may be specific to Lee and Jeong fail to disclose that the second radio subframe [including the user-plane data] is transmitted with a greater delay from the transmission of the first radio subframe [including the resource allocation in the control region] for semi-autonomous or autonomous terminal devices, as required by independent claim 1.
Lee and Jeong. therefore, even if combined, fail to teach or suggest a terminal device that receives in the control region of a first radio subframe an indication of a physical resource allocation for the terminal device on the shared downlink channel in the user-plane region of a second radio subframe, and receives user-plane data on the physical resource allocation for the terminal device on the shared downlink channel in the user-plane region of the second radio subframe, wherein the second radio subframe [on the shared downlink channel and including the user-plane data] is transmitted with a delay after transmitting the first radio subframe [including the resource allocation in the control region], and the delay is greater for semi-autonomous or autonomous terminal devices ... among a plurality of types of terminal devices, as recited in independent claim 1” (Emphasis added) (see Remarks, pages 2-5).
In response to applicant's arguments against the references individually, the Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The independent claim 1 recites “the second radio subframe is transmitted with a delay after transmitting the first radio subframe, and the delay is greater for semi-autonomous or autonomous terminal devices...”, thus the claim 1 requires the delay between the two different subframes and the length of the delay is depend on the types of the devices.

A method and an apparatus of receiving data in a wireless communication system are provided. The method includes detecting a physical downlink control channel (PDCCH) on which control information is transmitted in a first subframe, and receiving data in at least one second subframe based on the control information. 
[0014] Preferably, the subframe information comprises the number of the at least one second subframe. 
[0015] Preferably, the subframe information comprises an offset field. 
[0016] Preferably, the offset field indicates an offset between the first subframe and one subframe out of the at least one second subframe.

[0072] A maximum of three OFDM symbols (i.e., OFDM symbols 0, 1, and 2) located in a front portion of a 1st slot in every subframe correspond to a control region to be assigned with a PDCCH. The remaining OFDM symbols correspond to a data region to be assigned with a PDSCH. In addition to the PDCCH, control channels such as a PCFICH, a PHICH, etc., can be assigned to the control region. A UE can read data information transmitted through the PDSCH by decoding control information transmitted through the PDCCH. Although the control region includes three OFDM symbols herein, this is for exemplary purposes only. According to an amount of control information, the PDCCH is transmitted through the OFDM symbol 0, or the OFDM symbols 0 and 1, or the OFDM symbols 0 to 2. The number of OFDM symbols used for PDCCH transmission may change in every subframe. The number of OFDM symbols used for PDCCH transmission in the subframe can be known by using the PCFICH.


[0101] Therefore, resources need to be allocated using one PDCCH for several subframes, and/or a PDCCH is transmitted in a subframe in which PDCCH overhead is lower, and/or available PDCCH resource is larger in order to avoid potential PDSCH scheduling restriction. That is, one PDCCH can be valid within the several subframes or in a different subframe. Hereinafter, a multi-subframe allocation method in which resources are allocated using one PDCCH for several subframes, and/or a resource is allocated using a PDCCH in another subframe, and a data receiving method in which a UE uses the PDCCH will be described. For convenience of explanation, the aforementioned frame structure in which a PDCCH is valid only in the subframe in which the PDCCH is transmitted is referred to as a long term evolution (LTE) frame structure, and a UE using the LTE frame structure is referred to as an LTE_UE. In addition, a frame structure in which one PDCCH may allocate data for several subframes or different subframe is referred to as an LTE-A frame structure, and a UE using the LTE-A frame structure is referred to as an LTE_A_UE. Preferably, the LTE_UE and the LTE_A_UE maintain compatibility with each other. Thus, in a method described below, a BS can transmit a PDCCH simultaneously to the LTE_UE and the LTE_A_UE. 
[0103] Referring to FIG. 13, a UE detects a PDCCH on which control information is transmitted in a first subframe (step S210). The UE receives data in at least one second subframe based on the control information (step S220). 
[0106] In addition, the subframe information may include an offset field. The offset field may indicate an offset between the first subframe and a third subframe, the third subframe which is one subframe out of the 2nd subframe(s). Alternatively, the offset field may indicate an offset between two adjacent subframes out of the 2nd subframes. The subframe information may include a plurality of offset fields. For example, it is assumed that the 1st subframe is a subframe n, and the 2nd subframes are a subframe n+2 and a subframe n+5. In this case, the subframe information may include two offset fields. The each of the two offset fields may indicate an offset between each of the 2nd subframes and the 1st subframe, for example, (2, 5). Alternatively, the two offset fields may indicate an offset between the 1st subframe and one of the 2nd subframes and an offset between the 2nd subframes in accordance with a subframe order, for example, (2, 3). 
[0112] Referring to FIG. 14, in the LTE_UE, a PDCCH is valid only in the same subframe in which the PDCCH is transmitted. In the LTE_A_UE, one PDCCH may have only control information of the same subframe similarly to the LTE_UE, or may have control information of another subframe or several subframes. The LTE_A_UE also can use the same DCI format as the LTE_UE. One PDCCH may always be valid during a fixed number of subframes. Alternatively, the number of valid subframes for one PDCCH may differ according to a time. In this case, the LTE_A_UE can receive subframe information including the number of subframes during which one PDCCH is valid from the BS. For example, the subframe information may include the number of 2nd subframes. The subframe information may include information indicating the number of radio frames during which one PDCCH is valid. The subframe information may be identical for all LTE_A_UEs in a cell or may differ from one LTE_A_UE to another. The subframe information may be transmitted using higher layer signaling according to a LTE_A_UE, may be used semi-statically according to a cell, or may be transmitted using a broadcast message. One PDCCH for LTE_A_UE may be valid only for a corresponding subframe within a multi-subframe duration. In this case, a specific time offset indicating valid subframe of the PDCCH can be informed by BS. 
[0114] The LTE_A_UE can continuously receive data by using one PDCCH during a multi-subframe duration corresponding to the subframe information. Since the UE does not have to find a PDCCH of the UE by performing blind decoding in every subframe, unnecessary power consumption can be reduced. In addition, since the BS does not continuously transmit the PDCCH in every subframe, a corresponding resource can be used for another PDCCH transmission and/or data transmission. Accordingly, an overall system throughput can be improved and PDSCH scheduling restriction can be relaxed. 


	Thus, it is clear that Lee has taught the first subframe including the resource allocation (i.e. control information including the offset information) in the control region and the second subframe including the user-plane data (i.e. data region including the data), wherein the second subframe is transmitted with the delay/offset, i.e. interval, after the first subframe (i.e. n subframe(s) after the first subframe that including the allocation information for the data on the second subframe). In other words, Lee has taught the contents of the first and second subframes as cited/required in the claim 1 and the delay/interval/offset between the first and second subframes. As such, Lee only fails to teach the delay is greater for semi-autonomous or autonomous terminal devices.
	In the similarity, Jeong teaches on paragraphs [3, 41, 43, 45, 56-57] and Fig. 4b as follows:
[0003] M2M/MTC communication, also known as inter-device communication, refers to communication between an electronic device and an electronic device, or between an electronic device and a data server over a mobile communication network. In early 1990s when the concept of the M2M/MTC communication was first introduced, the M2M/MTC communication was considered the concept of remote control, telematics, or the like and its derivatives market was very limited, but the M2M/MTC communication has grown into a big worldwide market for the last few years with the fast growth. The M2M/MTC technology may be used in the field of automotive telematics, logistic management, intelligent metering system, remote asset management system, Point-Of-Sale (POS) system, and security-related industry. Compared with the existing mobile phones used in the mobile communication system, M2M/MTC devices are recommended to operate in an HPSRM mode with a low-power transmission power unit in order to reduce the price of M2M/MTC communication modules. Otherwise, the price of the M2M/MTC devices may increase, hindering the widespread use of the M2M/MTC devices. 
[0041] In an embodiment of the present invention, an MME/SGSN sets separate paging DRX cycle information for reception of paging messages for HPSRM M2M/MTC devices, and transmits the set information to an eNB/RNC/BSC. The separate paging DRX cycle information may include, for example, an N2 value. The N2 value may include a multiple value of a paging DRX cycle allocated for the existing UE such as a mobile phone, or a multiple value of a modification cycle (e.g., modification cycle of the LTE system, for which reference can be made to 3GPP standard TS36.331) of intra-cell system information in a mobile communication system. The modification cycle of system information may generally include a multiple value of a public paging DRX cycle. Also, the modification cycle may include a modification of each of the above multiple values (for example, N2*10 ms). In an embodiment of the present invention, the paging DRX cycle information is defined as an N2 value in the accompanying drawings and the following description, for convenience of description. Although the multiple value will be defined as a multiple value of the existing paging DRX cycle for a UE such as a mobile phone, it should be noted that the present invention is not limited thereto, and is subject to various modifications.
[0043] For example, in the LTE system, an HPSRM M2M/MTC device checks reception/non-reception of a paging message for the M2M/MTC device at a first paging message reception timing (e.g., a specific radio frame or a specific subframe in the radio frame) calculated using the device id and the existing paging DRX cycle for a UE such as a mobile phone. After the first paging message reception timing, the M2M/MTC device re-checks the reception/non-reception of a paging message after a lapse of (i) N2*`existing paging DRX cycle for a UE such as a mobile phone`, (ii) N2*`modification cycle of system information`, or (iii) N2 ms/s or N2*10 ms. After the calculated first paging message reception timing, the M2M/MTC device checks the reception/non-reception of a paging message at 
[0045] On the other hand, if the target device to receive the paging message is not an HPSRM M2M/MTC device(s), the transmitted paging message includes information indicating that the target device to receive the paging message is not an HPSRM M2M/MTC device(s). In the case where the target device to receive the paging message is an HPSRM M2M/MTC device(s), if there is no response message/access for paging from the target M2M/MTC device described in FIG. 3 (in step 361 of FIG. 3), the eNB/RNC/BSC, having received the paging message, may retransmit the paging message N3 times (where N3 represents the number of retransmissions and is different from the number N1 of retransmissions) or for a time of a T3 timer (which is different from a T1 timer) considering, for example, the N2 value as the proposed paging DRX cycle information broadcasted as intra-cell system information, instead of retransmitting the paging message N1 times (where N1 represents a predetermined number of retransmissions) or for a time of a T1 timer. This is because that since a paging DRX cycle in which the HPSRM M2M/MTC device(s) checks the reception/non-reception of a paging message is longer by, for example, a multiple of N2 than the existing paging DRX cycle for a UE such as a mobile phone, the number N1 of retransmissions or the time of a T1 timer based on the existing paging DRX cycle may not reliably guarantee the reception of a paging message by the M2M/MTC device(s). 

    PNG
    media_image1.png
    602
    870
    media_image1.png
    Greyscale

[0056] In steps 470a and 470b, the M2M/MTC device 401 calculates a timing (i.e., a location of a radio frame or a subframe in the radio frame where a paging message is to be received, for example, in the LTE system, and a specific location of a channel in a radio frame 
[0057] After the first paging message reception timing, the M2M/MTC device 401 periodically checks the reception/non-reception of a paging message at intervals of the paging DRX cycle determined by any one of the Schemes 1, 2 and 3 in steps 474a to 478a and 474b to 478b. That is, after the calculated first paging message reception timing, the M2M/MTC device 401 checks the reception/non-reception of a paging message at intervals of the paging DRX cycle extended by the above scheme (one of Schemes 1 to 3), rather than the existing paging DRX cycle for a UE such as a mobile phone. 
	Thus, Jeong has taught the [DRX] interval/delay between subframes is greater for the M2M/MTC devices (paragraph [43]), wherein the M2M/MTC devices are semi-autonomous or autonomous terminal devices (paragraph [3]). As such, the semi-autonomous or autonomous terminal devices require a longer delay/interval between the communications/subframes, since they are operating in a low-power transmission power unit. 
	One skilled in the art before the effective filing date of the claimed invention, would be motivated to modify the delay/offset as taught by Lee, with the delay (length of the interval between the subframes) for the semi-autonomous or autonomous terminal devices as taught by Jeong, to increase the delay/offset between the first radio subframe “including resource allocation in the control region” and the second radio subframe “including the user-plane data on the shared downlink channel” as taught by Lee, for the semi-autonomous or autonomous terminal devices, to apply the teachings of Lee for the semi-autonomous or autonomous terminal devices, since the semi-autonomous or autonomous terminal devices are operated in a low-power transmission power unit and have a longer dormant interval. Thus, by modify the delay of Lee, with 
As such, whether or not Jeong teaches the second radio subframe “including the user-plane data on the shared downlink channel” and the first radio subframe “including resource allocation in the control region”, is irrelevant to the rejection, since Lee has taught such limitations. Thus, the Applicant has failed to show nonobviousness of the rejections, by attacking reference Jeong individually, where the rejections are based on combination of Lee, Jeong and Ranta-aho.
	In view of the foregoing, the combination of Lee, Jeong and Ranta-aho, as a whole, has taught “a terminal device that receives in the control region of a first radio subframe an indication of a physical resource allocation for the terminal device on the shared downlink channel in the user-plane region of a second radio subframe, and receives user-plane data on the physical resource allocation for the terminal device on the shared downlink channel in the user-plane region of the second radio subframe, wherein the second radio subframe [on the shared downlink channel and including the user-plane data] is transmitted with a delay after transmitting the first radio subframe [including the resource allocation in the control region], and the delay is greater for semi-autonomous or autonomous terminal devices ... among a plurality of types of terminal devices”, as recited in independent claim 1. Accordingly, the rejection of claim 1, and the claims that depend therefrom, under 35 U.S.C. 103 are maintained. For substantially similar reasons, the independent claim 11, and the claims that depend therefrom, under 35 U.S.C 103, are also maintained.
Conclusion
Consequently, the claims 1, 3-11, and 13-20 are not in condition of allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 16, 2021